Citation Nr: 1535811	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-07 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI), to include entitlement to separate evaluations for TBI residuals resulting in separable disabilities.  

2.  Entitlement to service connection for cervical (neck) or lumbar (back) myelopathy, to include neuropathy secondary to back disability.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to compensation under 38 C.F.R. § 1151 for polyneuropathy and residual Vitamin B-12 deficiency due to improper use of medications used to treat a  gastrointestinal (GI) disorder or other disability incurred in or as a result of service.  

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran contends that neuropathy was caused or exacerbated by service-connected back disability, or was caused or aggravated by medications prescribed by VA, or was triggered by or exacerbated by Vitamin B-12 deficiency secondary to a disability incurred in service.  The Veteran required VA inpatient treatment of upper GI bleeding in June 1971, six months following his December 1970 service discharge.  

It is the Board's opinion that VA must consider theories of direct and secondary service connection, including under 38 C.F.R. § 3.310, for neuropathy, the Veteran has alleged that GI disability or Vitamin B-12 deficiency was incurred in service or secondary to treatment of a service-connected disability incurred in service, even though the Veteran's statements have been interpreted as limiting the claim for benefits for neuropathy to a claim under 38 U.S.C.A. § 1151 for improper prescribing and use of medications.  The Board finds that the issues should be recharacterized as listed on the title page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran's claim file is wholly electronic, and includes files on both Virtual VA and the eFolder on the electronic Veterans Benefits Management System.

The claims of entitlement to direct service connection for schizophrenia, neck or back myelopathy, and neuropathy, to include as secondary to a service-incurred disability or as due to treatment of a disability incurred in service, to include GI disability, the claim for additional, separate, compensable evaluation(s) for separable TBI residuals, the claim for compensation under 38 U.S.C.A. § 1151 for neuropathy, and the claim for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The examiner who conducted neuropsychological evaluation in June 2010 and July 2010 found cognitive impairments considered permanent in nature, a warranting a diagnosis of cognitive disorder, not otherwise specified.  

2.  Objective psychometric testing discloses impairments in higher cortical functions mediated by the right side of the brain, including impairment of visual organization, visual processing speed, visual perception, verbal fluency, auditory memory, learning and immediate recall of information transmitted verbally, and impierment of visual information, with ability to perform cognitive tasks varying from average (50th percentile or higher) to abilities filing within the 2nd, 1st, and 0 percentiles, consistent with a factual determination that the veteran has a Level 3 cognitive impairment for VA purposes.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher evaluation, for cognitive disorder, not otherwise specified, are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); and 38 C.F.R. §§ 3.321, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8045 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the Veteran's service treatment records demonstrate that he was treated in March 1970 following a fall from a telephone pole while stationed in Korea.  Radiologic examination disclosed a linear, non-depressed fracture of the posterior side of the right frontal bone.  The Veteran was apparently hospitalized for 4 days, and was to have neurosurgical evaluation one month later.  Clinical records of the March 1970 are limited to a discharge note, a discharge summary cover sheet, and the report of radiologic examination.  The Veteran was discharged in August 1970, prior to the completion of his full anticipated period of service under separation program number (SPN) 411 (early separation of oversea returnees).  

In December 1970, the Veteran sought service connection for the residuals of his fall.  In a rating decision issued in March 1971, the RO granted service connection for encephalalgia, post brain trauma with history of fracture, linear, right frontal bone.  That disability was rated as 10 percent disabling, under Diagnostic Codes 9304 and 8045.  A 10 percent evaluation has remained in effect since the day following the Veteran's 1970 service discharge.  

The Veteran contends he is entitled to a higher rating.  

On February 15, 2007, the RO received a statement written by a social worker in October 2006 on the Veteran's behalf, requesting any available benefit.  This claim has been interpreted as a claim for an increased rating for the Veteran's service-connected encephalalgia, post brain trauma, among other claims referenced in that statement or subsequent supporting allegations.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When the Veteran's February 2007 claims were received by VA, traumatic brain disease was rated under Diagnostic Code (DC) 8045, which provided that purely subjective complaints such as headache, dizziness, insomnia, recognized as symptomatic of brain trauma, warranted a 10 percent evaluation under the regulations in effect, but no higher rating.  DC 8045.  The governing regulations also specified that the 10 percent rating for subjective disabilities could not be combined with any other rating for a subjective disability due to brain trauma, except where for multi-infarct dementia was diagnosed.  The exception was not applied, as no diagnosis of multi-infarct dementia has been assigned.  38 C.F.R. § 4.124a, DC 8045 (prior to October 23, 2008).

The regulations governing evaluation of traumatic brain injury (TBI) were amended by VA in 2008.  The amended criteria for rating neurological and convulsive disorders, and residuals of TBIs, were effective October 23, 2008.  These regulations authorize separate evaluations for separate TBI residuals resulting in different types of impairment.  A Veteran whose residuals of TBI were rated under DC 8045 prior to the 2008 regulatory revision is permitted to request review under the amended criteria, and the Veteran's submissions during the course of this appeal have been interpreted as a request for review under the revised criteria.  The Board does not disagree.  

Residuals of TBIs are now evaluated based on three main areas of dysfunction that have profound effects on functioning, designated as emotional/behavioral impairment, cognitive impairment (which is common in varying degrees after TBI), and physical impairment.  Emotional and behavioral dysfunction is evaluated under criteria specified at 38 C.F.R. § 4.130, when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

Cognitive impairment criteria are used to evaluate disability involving decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  The criteria for evaluating cognitive impairment are provided in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated, even if that diagnosis is based on subjective symptoms.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  

Not every facet has every level of severity.  The "consciousness" facet, for example, does not provide for an impairment level other than "total," since impaired consciousness is essentially totally disabling.  A 100-percent disability rating is to be assigned if "total" is the level of evaluation for one or more facets.  

Facets of cognitive impairment and other residuals of traumatic brain injury not otherwise classified provide numerical designations based on certain proscribed levels of impairment. 

A numerical designation of Level 0 is assigned for the level of impairment of memory, attention, concentration, executive functions if there are no complaints of impairment of memory, attention, concentration, or executive functions.  A Level 1 designation is assigned where there is mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  If no facet is evaluated as "total," the overall disability rating is to be assigned based on the level of the highest impairment in any facet.  A 70 percent disability rating is assigned if a Level 3 impairment is assigned for any facet. 

A numerical Level 2 designation is assigned if there is objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  A numerical Level 3 designation is assigned if there is objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  A 'total' designation is assigned if there is objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.  

In this case, the Veteran was afforded neuropsychologic testing for purposes of this appeal in June 2010 and July 2010.  The examiner, who provided a written report in July 2010, stated that objective measurement of executive function, memory, attention, and concentration, were conducted.  The examiner noted the Veteran's report that he had never undergone such testing.  No clinical record associated with the claims this was the only time once during his lifetime, 

The examiner who conducted the 2010 neuropsychological evaluation found that there was objective evidence of mild impairment in testing of practical reasoning and common-sense judgment and mild impairment of visual discrimination.  The Veteran scored at the 55th percentile, when compared to others in his age group and level of education, on objective testing of verbal comprehension.  

The Veteran had no difficulty following through on all directions and instructions. 

The Veteran placed at the 50th percentile in his capacity to match unfamiliar geometric designs (visual discrimination testing).

In contrast, the Veteran demonstrated relative weakness in aspects of reasoning and problem-solving mediated by the right hemisphere of the brain.  He placed at the 2nd percentile when compared to his age group in the capacity to answer open ended questions about social concerns and everyday problems (comprehension).  His score on a test of perceptual reasoning was at the 8th percentile when compared to his age group, or at about the 16th percentile when compared based on level of education.  

Tests of spatial visualization and manipulation, ability to complete patterns, and visual perceptual reasoning resulted in scores between the 5th percentile and the 16th percentile.  The Veteran scored between the 9th percentile and the 16th percentile in auditory working memory testing and ability to complete mental mathematics.  The Veteran's range of functioning in tests of verbal fluency and productivity was described as "borderline" by the examiner, with the Veteran placing between the 2nd percentile and the 5th percentile when compared to his age group.  

There was a significant discrepancy between the Veteran's verbal comprehension and his perceptual reasoning, with average scores, denoting no impairment, to function described as borderline, mildly impaired, or moderately impaired, depending on the specific aspect of functioning being tested.  

However, the objective testing revealed that the Veteran's impairments of memory, attention, concentration, and executive functions are not so severe as to preclude the Veteran from independent self-care and capacity to live by himself, with the coordinated efforts of his family and social services that provide daily activities or home health assistance 5 days a week.  The examiner described the Veteran's impairments as mild to moderate, with significant impairment in cognitive functions mediated by the right hemisphere of the brain.  However, the objective testing revealed that the Veteran had significant strengths.  He was able to engage easily in conversation.  He was able to follow directions and instructions.  He was able to cooperate with and participate in all aspects of the evaluation.  

The Veteran's verbal comprehension, fund of knowledge, long-term memory, and verbal reasoning were at or above the 25th percentile for his age group.  The examiner described such impairment as mild.  In contrast, on some testing measures, such as logical memory, the Veteran's scores were within the average range of functioning.  This evidence demonstrates that the Veteran has average cognitive functioning for certain types of tasks, but is mildly impaired as to other tasks, and has moderate to severe impairment of other tasks, especially deficits in cognitive functions mediated by the right hemisphere of the brain.  

The Board finds, as a factual matter, that the Veteran's combination of average functioning, mild impairment of function, moderate impairment of function, and lack of certain functional ability results in significant functional impairment, consistent with a 70 percent evaluation.  However, the cognitive functional deficits, considered overall, do not result in total impairment of function, since the evidence demonstrates that the Veteran remains able to alone rather than in an institutional setting, with help from his family and governmental services resources.  
 
As noted above, impairment due to traumatic brain injury is evaluated based on 10 facets.  A level III designation on any facet warrants a 70 percent evaluation.  The Board will briefly address the facets other than cognitive impairment to explain the determination that total impairment of any facet, which would warrant an evaluation in excess of 70 percent, is not shown.  

The 2010 neuropsychological evaluation disclosed mild impairment of judgment.  The clinical records reflect that social workers from adult protective services continue to monitor whether the Veteran is able to protect himself from the hazards of his environment.  However, the Veteran's treating providers, and adult protective services social workers, have determined that the Veteran is sufficiently able to protect himself from hazards within his dwelling that he can continue to live alone in his home.  See, e.g., December 2014 VA outpatient psychiatric treatment notes; August 2014 VA outpatient psychiatric treatment notes; January 2012 VA examination report.  

The evidence establishes that the Veteran is able to routinely engage in appropriate social interaction; inappropriate behavior occurred at times, but not frequently.  No provider has observed that the Veteran was disoriented to person, time, place, or situation.  The Veteran's current severe motor activity impairments, especially in his lower extremities, did not arise until more than 30 years had elapsed after the Veteran's service separation, and are not directly medically attributed to the Veteran's TBI.  Therefore, a total evaluation for TBI based on motor activity impairment is not warranted.  

The Board notes that claims related to motor activity impairments, the claims for service connection for back disability and for neuropathy, are addressed in the Remand, below, so the Veteran will have additional opportunity to establish that motor activity impairments are linked to his service or a service-connected disability.  

The evidence establishes that the Veteran is able to find his way from one room to another in his home.  The Veteran reports that his headaches require him to rest occasionally, an average of one a week for a brief period.  The Veteran does manifest such behaviors as lack of motivation and moodiness, but the Veteran has not manifested such behaviors as lack of cooperation or physical aggression during the pendency of this appeal.  Providers have identified that the Veteran has been able to communicate verbally throughout this appeal; no provider has indicated that the Veteran was unable to comprehend written or spoken language at any time since he submitted the claim addressed in this appeal.  The Veteran is not in a coma.  The Board concludes that it is not necessary to review each criterion of each facet to make a factual determination that the Veteran does not meet the criteria for total impairment of any facet of residuals of TBI, as defined for VA purposes.  

The preponderance of the evidence establishes that the Veteran is currently entitled to a 70 percent evaluation, but no higher rating, for his TBI residuals.  There is no reasonable doubt that may be resolved in the Veteran's favor assign a total schedular evaluation for TBI.  

When the RO puts this grant of a 70 percent evaluation for TBI residuals into effect, the RO will assign an effective date for the award of compensation, and will assign an overall disability percentage based on all service-connected disabilities, considered together.  When the RO notifies the Veteran of the decisions necessary to implement this award of increased compensation, the Veteran will have an opportunity to appeal the assigned effective date and the total disability percentage assigned 

Extraschedular consideration

The Board also observes that, under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the schedular evaluation does not contemplate the level of disability and symptomatology, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

In this case, the assigned 70 percent schedular evaluation for TBI addresses each facet of or symptom of TBI.  A higher rating would be available on a schedular basis, but, as described in detail in the facts and discussion above, the symptoms of TBI, as defined for VA purposes, are not so severe as to meet the schedular criteria for a higher evaluation.  The Board notes that the Veteran may, during the course of the Remand below, identify any residuals of his service-connected injury that are not encompassed within the Diagnostic Code used to evaluate TBI.

The Veteran's claim for TDIU is addressed in the Remand, below.  That claim will be considered on an extraschedular basis, if the benefit is not granted on a schedular basis.  As the Veteran will have another opportunity to establish that his service-connected disabilities result in individual unemployability, extraschedular consideration of that claim is not required at this time.  Likewise, consideration of the collective impact of multiple service-connected disabilities is appropriate after all schedular claims, including the TDIU claim on a schedular basis, are concluded.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

As such, the Board finds that referral to the Director, Compensation Service, for extraschedular consideration of an increased rating for TBI, or for a collective total disability rating based on all service-connected disabilities, need not be addressed at this time. 

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran's claim for an increased rating has been granted, in part, but is Remanded for further consideration, along with other claims.  As noted, the Veteran will have an opportunity to disagree with that assigned rating and effective date when the RO effectuates it.  

Initially, notice of the criteria for an increased rating were issued in April 2007, and an updated notice was provided in November 2008.  Those notices, and the statement of the case (SOC), issued in January 2009, failed to advise the Veteran of the revised criteria for evaluation of TBI residuals effective as of October 23, 2008.  Notice of that change in the regulations was included in the supplemental SOCs issued in May 2010 and December 2014.  

The Veteran has been afforded VA examination to determine the severity of TBI residuals, including under the revised regulations, in 2010.  Voluminous VA clinical records, including VA records beginning in 1970, are associated with the claims file.  The Veteran and his representative have not identified any additional evidence which should be obtained before the claim is adjudicated.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development of the claim addressed in this decision for which the determination is final.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
\
ORDER

A 70 percent evaluation, but no higher evaluation, is granted for cognitive impairment residuals of TBI, subject to law and regulations governing the effective date of an award of compensation.   


REMAND

Following submission of claims in February 2007, the Veteran was afforded VA examinations in April 2007 and 2010.  However, the Veteran's claims files were not available for review by the examiner who conducted 2007 VA examination.  The examiners who conducted 2010 VA examinations did not provide opinions as to the etiology or onset of the disorders for which the Veteran was seeking service connection.  Therefore, further development of the claims addressed in those examinations is required.  

Although the Veteran has been granted an increased evaluation for residuals of TBI, his claim, for the maximum available disability rating available, has not been granted in full.  The Veteran's statements raise a possibility that the Veteran may manifest additional residuals of his injury, such as hearing loss, which are not encompassed in the 10 facets used to evaluate TBI.  The claim for an increased evaluation for the service-connected head injury includes a claim for any separate, compensable evaluation(s) for impairments resulting from the in-service injury.  This aspect of the claim has not been adjudicated by the AOJ, and cannot be adjudicated by the Board in the first instance.  

The Veteran's claim for benefits under 38 U.S.C.A. § 1151 for polyneuropathy was denied on the basis that service connection for cervical and lumbar spine disabilities had been denied.  However, those claims for service connection remain on appeal.  Completion of adjudication of the claim under § 1151 must be deferred pending completion of adjudication of the appealed claims for service connection for neck and back disability.  

The RO noted the Veteran's belief that the Vitamin B-12 deficiency which caused neuropathy was due to a GI disorder.  The RO noted that service connection is not in effect for a GI disorder and the Veteran did not claim service connection for a GI disorder, and did not further develop the claim.  It is the Board's opinion that further medical development is required to address the likelihood that a Vitamin B-12 deficiency or a GI disability was incurred, was manifested proximate to, or results from any incident of the Veteran's service.  Readjudication of the claim under § 1151 must be deferred until contentions regarding etiology and onset of B-12 deficiency and a GI disorder are addressed.  

The rationale for denial of several of the Veteran's claims discussed the fact that the Veteran failed to report for scheduled December 2014 VA examination.  The Veteran's claims file clearly establishes that the Veteran lives alone, cannot drive, cannot take public transportation unless accompanied, and leave his dwelling unaccompanied, even to attend a medical appointment.  The July 2010 examination report reveals that the Veteran is unable, as a result of service-connected TBI, to plan out or request to obtain transportation and escort to a VA examination without assistance or to request to reschedule a VA examination.  

There is no record that notice of the scheduled VA examination was sent to the Veteran's family, to the Adult Protective Services unit assigned to the Veteran's case, to a guardian, to the Veteran's representative, or to an individual who could assist the Veteran to attend VA examination.  It is the Board's opinion that the Veteran is entitled to another opportunity to report for VA examinations.  

Regarding the claim for service connection for schizophrenia, the Veteran, in his November 2007 notice of disagreement, stated that his treating psychiatrist, identified as "Dr. S.," had advised the Veteran that it was as likely as not that his schizophrenia was a result of "brain trauma."  Numerous records of the Veteran's treatment by the identified psychiatrist, RAS, MD, FAPA, are associated with the Veteran's electronic records on appeal.  However, no record signed by Dr. RAS reveals an opinion as to the etiology of a psychiatric disability.  

It is not clear that the Veteran's psychiatric treatment records are complete, especially prior to 2007.  The AOJ should verify that ALL records of the Veteran's treatment by Dr. RAS have been associated with the electronic file available for appellate review, to include information which documents when Dr. RAS began treating the Veteran.  

If the records signed by Dr. RAS do not include a written opinion regarding the relationship between a TBI incurred in service and current psychiatric disorders, as alleged by the Veteran, the Veteran should be afforded an opportunity to obtain such opinion in writing, with help from his family, guardian, social worker, and/or representative.  

If the VA examination reports do not provide sufficient favorable evidence to warrant a grant of service connection for neuropathy, polyneuropathy, a GI disability, or Vitamin B-12 deficiency as secondary to a service-connected disability or treatment of the benefits sought under 38 U.S.C.A. § 1151, the Veteran's claim for benefits under § 1151 should be readjudicated after all claims address in this appeal except TDIU are adjudicated.  Then, the benefits claim under § 1151 should be readjudicated.  

The Veteran claims entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for neuropathy incurred as a result of medications prescribed and dispensed by VA.  Under 38 U.S.C.A. § 1151, a benefit is awarded if there is a qualifying "additional disability" and the additional disability was caused by VA medical treatment, and, the proximate cause of the disability or death was either carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA or an event not reasonably foreseeable.  If compensation for neuropathy is not granted under any other theory of entitlement, additional medical opinion addressing the criteria for entitlement to benefits under § 1151 should be obtained.   

Thereafter, when all remanded, pending, or inferred claims have been adjudicated, the claim for TDIU, on a schedular or extraschedular basis, should be readjudicated.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran, with the assistance of his appointed representative, should advise VA if there is an individual who is appointed or authorized by a court or governmental entity as a custodian or guardian.  If not, the Veteran should identify, if possible, another individual (family member or other appropriate individual) who can assist the Veteran to review his mail from VA regarding this appeal, and assist the Veteran to respond appropriately, whether through written or verbal response to VA, or by assisting the Veteran to contact his representative to determine if a response or action is necessary.  

2.  If an individual who is able to assist the Veteran and his representative with the current appeal is identified, the AOJ should update the Veteran's information of record to assure that correspondence from the RO to the Veteran AND correspondence regarding scheduled VA examinations in connection with this appeal is sent to the assisting individual, as well as to the Veteran and his representative, for the appropriate period (this appeal).  

3.  The Veteran's representative and the individual designated by the Veteran should assist the Veteran to identify information relevant to the appeal, such as names and addresses of private physicians, non-VA day treatment/home health providers, social services providers outside VA, records of applications for vocational rehabilitation or disability benefits, or similar records which might help the Veteran to substantiate this appeal.  

4.  The AOJ should obtain records of the Veteran's VA medical treatment during the course of this appeal, through the present.  Non-duplicative records should be associated with the claims file.

With respect to VA psychiatric treatment, all records of the Veteran's treatment by Dr. R.A.S. should be obtained, even if that treatment was prior to this appeal.  

If VA records do not include a written opinion from Dr. R.A.S. addressing the etiology and onset of the Veteran's schizophrenia, the Veteran, with the assistance of his representative, and a person designated or appointed to assist the Veteran, should be afforded an opportunity to obtain a written opinion from Dr. R.A.S.  If Dr. R.A.S.is no longer employed by VA, the Veteran should be advised that he may submit medical opinion from another provider.  

5.  The notice of a scheduled examination must be directed to the Veteran, his representative, and any person designated by the Veteran to assist him in this appeal.  The notice must provide the Veteran with sufficient time to plan transportation and confirm an individual to accompany him.  The AOJ should request confirmation that the Veteran has received the notice of examination and will be able to report for the scheduled examination.  
 
6.  The Veteran should be afforded VA examinations as necessary to address the Veteran's contentions as to each claim on appeal.  Each examiner must review the claims file in conjunction with the examination.  Each examiner must accept as fact that the Veteran incurred a fall in service, in March 1970, of sufficient severity to result in a non-displaced linear fracture of the right frontal bone of the face. 

VA examination(s) should include the following:

      Claim for service connection for back disability: - Is it at least as likely as not that the Veteran has a neck or back disability, claimed as cervical myelopathy, which was incurred during or is a result of the Veteran's service, or is secondary to or aggravated by any incident of service?  
      
      The examiner's rationale for the opinion rendered should include discussion of the etiology of the back disabilities described by the Veteran as "cervical myelopathy" in his claim and supporting statements.  
      
      Claim for service connection for schizophrenia -  Is it at least as likely as not that schizophrenia was incurred during or results from the Veteran's service, or was present within one year following the Veteran's service, or is secondary to or aggravated by any incident of service?  
      
      Address the likelihood that schizophrenia results from or was aggravated by a traumatic brain injury in service, as the Veteran contends, or may be caused or aggravated by a disability resulting from service, or treatment of a service-connected disability.  The examiner should discuss the etiology and onset of current psychiatric disabilities.  
      
      Claim for service connection for neuropathy or polyneuropathy - Is it at least as likely as not that current neuropathy disability was incurred during or results from the Veteran's service, was present within one year following the Veteran's service, is secondary to or aggravated by a disability present during service or proximate to service?  The examiner should discuss the Veteran's contention that neuropathy was caused by a Vitamin B-12 deficiency, and that B-12 deficiency was caused by a medication.  
      
      If the examiner concludes that B-12 deficiency was incurred as a result of a medication (identified by the Veteran as Omeprazole), the examiner should (i) identify the medical disorder that the medication was intended to treatment; and (2) state the likelihood that the disability the medication at issue was used to treat (to include a GI disability) arose during or as a result of the Veteran's service or within one year thereafter? 
      
      Claim for increased rating for TBI - The Veteran should be afforded VA examination(s) as necessary to determine whether the Veteran has any current residual of TBI separable from the Veteran's cognitive disorder, and which is not attributed to a disability for which service connection has been granted.  The examiner(s) should address the Veteran's contention that he may have hearing loss, tinnitus, or other subjective or objective residuals of TBI that are not currently compensated.

7.  If service connection for neuropathy cannot be granted as the result of the development described above, medical opinion should be obtained.  The examiner must review and comment on other evidence and opinions addressing the etiology of neuropathy.  Then, the examiner should opine as to the likelihood that the Veteran's neuropathy is a result of medications prescribed by VA, and, if neuropathy is an "additional" disability due to VA treatment, the examiner should opine as to whether VA prescription of the medications resulted from either (a) carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of VA, or, (2) an event not reasonably foreseeable.  The examiner should provide the rationale underlying the opinions.  

8.  After all other development is completed, and all pending issues have been adjudicated, the AOJ should address the Veteran's claim for TDIU, after completing any necessary development.  

9.  This case is complex.  The AOJ should review the medical opinions in detail to ensure that each opinion addresses each theory of entitlement raised by the Veteran.  The Board notes that the alternative claims raised by the Veteran with respect to each claimed disability are somewhat overlapping, so opinions obtained during the course of this Remand may raise possible claims or additional theories of entitlement which were not of record when this Remand was developed.  Therefore, the AOJ should review the evidence as a whole and address any question or additional theory of entitlement raised during the course of the Remand.  Then, the AOJ should readjudicate each claim that is the subject of this Remand.  If any benefit sought is not granted in full, the AOJ should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


